At A Court of Vice Admy held at Newport in the Colony of Rhode Island on friday the 28th day of Sepr 1744.
Before the Honble Leon4 Lockman Esqr Judge
Mr Barnabas Allen A Mariner belonging to the Queen of Hungary Cap* Nathan: Potter and sent in here in charge of A Prize in Court on Oath gave
Ansrs to these Ques*5
Qf Is* When Where and by whom was this Vessel taken which you have brought in here as prize
Anr On the 23a of Aug* on the Banks of New foundland 'by Cap* Nath1 Potter and Cap* Wm Bennetland in Consort
Ques* How many hands were there on board at the time of Capture and of what Nation
Anr Sixteen all french men
Quest Are the Papers Now Produced in Court all that were found on b4 without fraud Subduction Addition or Embezelment
Ansr Yes
Barnabas Allen
Wm Strengthfield was Sworn Interpreter Mr Jacque Landais Comr of the Ship sent in here as Prize by C: Bennetland and Potter in Consort on Oath in Court gave Ansrs to these Ques*5
Quest: How long have you known this Vessel
Ansr About 13 years I Built her for my Owner and have Commanded her ever since
Qf When where and by Whom was you taken
Anr the 3a of Sepr N: S on the Banks of Newfoundland by Capts Bennetland and Potter.
Qf How many Hands were there on board and Of what Nation at the time of Capture
Anr Sixteen with my self
Qn* What Burthen and How many Guns had you
Anr One Hundred and three Tons No Guns
Ques* What is the Ships Name and what does her Cargo Consist off
Anr She is Called the Union her Cargo is salt some wine wood and meat
Ques* To whom does this Vessel and Cargo belong
*290Anr To Mr Dan1 Garesche, an Inhabitant of Nieulle and A Subject of the King of france
It plainly Appears to me by the Papers Produced in Court and by the Evidence of Jacque Landais late Master of the Ship Union, that the said ship and Cargo are the Property of the Subjects of the french King and therefore I condemn the sa Ship and Cargo libelled for As lawfull Prize to be divided amongst the Several Owners and Captors as they have agreed and such goods as cannot be divided I order to be sold by Wm Mumford Marshall of this Court the Captors Paying Cost as the Law Directs in that Case. October ist 1744 Leonard Lockman